Citation Nr: 0730954	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-37 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection.

In May 2005, the veteran submitted a statement from a friend 
who witnessed his injury in service.  The friend states that 
the veteran slipped in the ice and snow, injuring his knee, 
was treated at the medical facilities at Glasgow Air Force 
Base, and had a cast on his leg following the injury.  This 
statement is duplicative of information which has already 
been considered by the RO.  Thus, the November 2004 
supplemental statement of the case issued to the veteran is 
still complete, as it considered all evidence relevant to the 
claim.  38 C.F.R. § 19.29 (2007), Manlincon v. West, 12 Vet. 
App. 238 (1998).  Appellate review may proceed.


FINDING OF FACT

The veteran's service medical records establish that he 
injured his left medial collateral ligament in service, but 
no left knee complaints or diagnoses were noted on the 
physical examination for separation from service and he did 
not have a chronic or continuous left knee disorder until at 
least thirty years after service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his current left knee problems are 
related to an injury to the left medial collateral ligament 
(MCL) in service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In June 2003, the veteran was advised as to what evidence VA 
was responsible for obtaining and what evidence the veteran 
should submit, including all evidence not in the possession 
of the Federal government.  He was also informed as to the 
type of evidence which would support his claim.  The letter, 
in essence, advised him to submit any evidence he might have 
in his possession or identify any evidence that might support 
his claim, although it did not specifically set forth that 
advice in those words.  The June 2003 letter advised the 
veteran of each notice element required by 38 C.F.R. § 
3.159(b)(1).  See 38 U.S.C.A. § 5103(a).

The June 2003 letter did not provide the veteran with notice 
regarding the effective date and disability evaluations 
available, should service connection be established for any 
claimed disability.  As the veteran's claim for service 
connection is denied herein, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Complete notice was provided prior to the final adjudication 
of the claim in the November 2004 SSOC, which explained that 
a VA examiner found the veteran's current knee problems are 
not related to the injury in service.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice provided met both 
the law and the spirit of VCAA.  The timing of these notices 
did not affect the essential fairness of the adjudication or 
prejudice the veteran, since the veteran demonstrated actual 
knowledge of the VCAA requirements when he submitted 
statements and a statement from a friend in support of his 
claim.  See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007), Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. 
Mar. 22, 2007).

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records 
and VA clinical records are associated with the claims file.  
Multiple VA examinations were conducted.  VA afforded the 
veteran an opportunity to submit any additional evidence and 
to identify any relevant evidence.

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
for an increased rating.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  All requirements of the duty to notify 
the veteran and the duty to assist the veteran are met.

Claim for Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  Service 
connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  38 
C.F.R. § 3.303, see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

The evidence demonstrates that the veteran has a current 
disability.  VA medical records and a November 2004 VA 
examination show a torn left medial meniscus, patellofemoral 
syndrome of the left knee, and chondromalacia patella of the 
left knee.  This element of service connection is met.  

Regarding in service incurrence of an injury, the veteran's 
service medical records show that he slipped on ice, fell, 
and hurt his knee.  He was seen at the medical facilities at 
Glasgow Air Force Base on February 13, 1968.  A radiologic 
examination was conducted.  The veteran was diagnosed with a 
sprain to the MCL (medial collateral ligament).  The 
veteran's leg was put in a case with the knee at a slight 
bend.  Eight days later, on February 21, 1968, the veteran 
was seen again.  On March 13, 1968, the cast was removed.  
The veteran's January 1971 separation examination contains 
no complaints or diagnoses of knee problems, although the 
veteran certainly had the opportunity to complain at that 
time.  There is no question here that the veteran sustained 
an injury to his left knee in service; the evidence 
demonstrates that the incident occurred.  

As noted above, service connection for a left knee disability 
requires a nexus between the in-service injury and the 
current disability.  To address the nexus question, the 
veteran was given a VA examination in November 2004.  The 
examiner reviewed the claims file, examined the veteran, and 
found that his in-service injury was not related to his 
current knee disorder.  He based his findings on evidence 
showing full range of motion and extension of the knee.  
There was no lateral instability.  Lachman and McMurray signs 
were negative.  A review of an MRI of the left knee 
(performed for the VA examination of September 2003) 
demonstrated a derangement of the posterior horn of the 
meniscus which the examiner said was not related to his old 
injury (which was diagnosed in service to be sprain to the 
MCL).  This evidence is weighs against the veteran's claim as 
it shows his current left knee disability is associated with 
a different part of his left knee that was not noted as 
injured in service.

The only evidence supporting the veteran's claim that there 
is a medical nexus are the veteran's own statements.  While 
the veteran is qualified to testify as to symptoms such as 
those resulting from an injury in service, he does not have 
the medical expertise to relate those symptoms to a current 
left knee disorder.  Barr v. Nicholson, No. 04-0534 (Vet. 
App. June 15, 2007), and Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran's assertions that his knee disorder 
is related to service are not probative because lay persons 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

In September 2004, the veteran stated that, although his knee 
hurt continuously since service, he did not seek medical 
treatment for it until 2003.  While the veteran is certainly 
competent to state that he experienced continuous knee pain, 
the Board accords this statement little weight as the veteran 
did not seek treatment for or complain about his left knee 
again in service or at his separation examination.  The 
record contains references to an automobile accident 
occurring in 1973, but there are no treatment notes of record 
for many years post service discharge.  This suggests that 
any knee pain the veteran may have experienced as a result of 
his injury was no more than acute and transitory, as no 
chronic symptoms or problems were reported or found for many 
years.  See Barr, supra, Buchanon v. Nicholson, 451 F.3d 1331 
(2006) (the Board may weigh the lack of contemporaneous 
medical records against a veteran's lay evidence, but that 
the lack of such records does not render lay evidence not 
credible).  This absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury or disease in service which resulted in chronic 
disorder or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).

The criteria of a medical nexus for service connection has 
not been met on appeal. Caluza, supra.  There is not evidence 
that the veteran had a chronic knee injury or disability 
after he was separated from service.  The evidence is not in 
equipoise, so the provisions of 38 U.S.C.A. 5107(b) regarding 
reasonable doubt are not applicable.  The claim is denied.


ORDER

The claim for service connection for a left knee disorder is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


